Electronically Filed
                                                        Supreme Court
                                                        SCWC-12-0000095
                                                        19-AUG-2013
                                                        10:59 AM



                         SCWC-12-0000095
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                       VIHN ALKIRE-CLEMEN,
                  Petitioner/Claimant-Appellant,
                                vs.
                      CASTLE MEDICAL CENTER,
            Respondent/Employer-Appellee, Self-insured,
                                and
                       CRAWFORD AND COMPANY,
             Respondent/Insurance Adjuster-Appellee.

          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
      (CAAP-12-0000095; CASE NO. AB 2003-121(S) (2-02-09980))
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)
           Petitioner/Claimant-Appellant’s Application for Writ of

 Certiorari, filed on July 20, 2013, is hereby rejected.

           DATED: Honolulu, Hawai#i, August 19, 2013.

  Vihn Alkire-Clemen                  /s/ Mark E. Recktenwald
  petitioner pro se
                                      /s/ Paula A. Nakayama

                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Sabrina S. McKenna

                                      /s/ Richard W. Pollack